     Case 2:14-cv-00601-MHT-WC Document 2611 Filed 09/09/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

EDWARD BRAGGS, et al.                        )
                                             )
                                             )
              Plaintiffs,
                                             )
                                             )
                                             )         CIVIL ACTION NO.
v.                                           )         2:14-cv-00601-MHT-WC
                                             )
                                                       Judge Myron H. Thompson
                                             )
                                             )
JEFFERSON DUNN, in his official
                                             )
capacity as Commissioner of the              )
Alabama Department of Corrections,           )
et al.                                       )
             Defendants.                     )


                       MOTION TO WITHDRAW AS COUNSEL
        Pursuant to L.R. 83.1(f), Attorney Maria V. Morris respectfully moves this Court
 to withdraw as counsel for Plaintiffs and Plaintiff class in this action. In support of this
 motion, the undersigned states as follows:
        1.      As of September 6, 2019, Maria V. Morris is no longer affiliated with the
 Southern Poverty Law Center and is no longer handling cases on behalf of the law firm.
 The Southern Poverty Law Center and associated attorneys will continue to represent
 the Plaintiffs and Plaintiff class.
        2.      The undersigned is unaware of any prejudice to the rights and interests
 of any other parties occasioned thereby.


 Dated: September 9, 2019                    Respectfully Submitted,

                                             /s/ Caitlin J. Sandley
                                             One of the Attorneys for Plaintiffs
    Case 2:14-cv-00601-MHT-WC Document 2611 Filed 09/09/19 Page 2 of 4



                                   Southern Poverty Law Center
                                   400 Washington Avenue
                                   Montgomery, AL 36104

Jonathan Blocker (ASB-6818-G19I)
Caitlin J. Sandley (ASB-5317-S48R)
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
jonathan.blocker@splcenter.org
cj.sandley@splcenter.org

Lisa W. Borden (ASB-5673-D57L)
William G. Somerville, III (ASB-6185-E63W)
Andrew P. Walsh (ASB-3755-W77W)
Dennis Nabors
Patricia Clotfelter (ASB-0841-F43P)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
awalsh@bakerdonelson.com
dnabors@bakerdonelson.com
pclotfelter@bakerdonelson.com

Gregory M. Zarzaur, Esq. (ASB-0759-E45Z)
Anil A. Mujumdar, Esq. (ASB-2004-L65M)
Denise Wiginton, Esq. (ASB-5905-D27W)
ZARZAUR
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
anil@zarzaur.com
denise@zarzaur.com
    Case 2:14-cv-00601-MHT-WC Document 2611 Filed 09/09/19 Page 3 of 4




William Van Der Pol, Jr., Esq. (ASB-2112-114F)
Glenn N. Baxter, Esq. (ASB-3825-A41G)
Lonnie Williams, Esq.
Barbara A. Lawrence, Esq.
Andrea J. Mixson, Esq.
Ashley N. Austin, Esq. (ASB-1059-F69L)
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljur@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@aadap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu


ATTORNEYS FOR THE PLAINTIFFS
    Case 2:14-cv-00601-MHT-WC Document 2611 Filed 09/09/19 Page 4 of 4



                         CERTIFICATE OF SERVICE

I hereby certify that I have on this 9th day of September, 2019, electronically filed
the foregoing with the clerk of the court by using the CM/ECF system, which will
send a notice of electronic filing to the following:

David R. Boyd, Esq.                        William R. Lunsford, Esq.
John G. Smith, Esq.                        Matthew Reeves, Esq.
Balch & Bingham LLP                        Melissa K. Marler, Esq.
Post Office Box 78                         Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                  Melissa C. Neri, Esq.
dboyd@balch.com                            Maynard, Cooper & Gale, P.C.
jgsmith@balch.com                          655 Gallatin Street, SW
                                           Huntsville, AL 35801
Steven C. Corhern, Esq.                    blunsford@maynardcooper.com
Balch & Bingham LLP                        mreeves@maynardcooper.com
Post Office Box 306                        mmarler@maynardcooper.com
Birmingham, AL 35201-0306                  srogers@maynardcooper.com
scorhern@balch.com                         mneri@maynardcooper.com

Joseph G. Stewart, Jr., Esq.               Luther M. Dorr, Jr., Esq.
Gary L. Willford, Jr., Esq.                Maynard, Cooper & Gale, P.C.
Stephanie Lynn Dodd Smithee                1901 6th Avenue North, Suite 2400
Alabama Department                         Birmingham, AL 35203
Of Corrections                             rdorr@maynardcooper.com
Legal Division
301 South Ripley Street                    Deana Johnson, Esq.
Montgomery, AL 36104                       Brett T. Lane, Esq.
joseph.stewart@doc.alabama.gov             MHM Services, Inc.
gary.willford@doc.alabama.gov              1447 Peachtree Street, N.E., Suite 500
stephanie.smithee@doc.alabama.gov          Atlanta, GA 30309
                                           djohnson@mhm-services.com
Philip Piggott, Esq.                       btlane@mhm-services.com
Starnes Davis Florie LLP
100 Brookwood Place – 7th Floor
Birmingham, AL 35209
ppiggott@starneslaw.com
                                              /s/ Caitlin J. Sandley
                                              One of the Attorneys for Plaintiffs
